Name: Commission Regulation (EEC) No 3554/92 of 9 December 1992 amending Regulation (EEC) No 2421/92 fixing for the 1991/92 marketing year the yields of olives and olive oil
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 10 . 12. 92No L 361 /36 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 3554/92 of 9 December 1992 amending Regulation (EEC) No 2421/92 fixing for the 1991/92 marketing year the yields of olives and olive oil 1 . In Part C of Annex I, the figures for zones 7, 8 and 9 of the province of Arkadia, zone 1 1 of the province of Messinia, zone 1 of the province of Samos, and zones 7 to 17 of the province of Khania are replaced by the figures set out in the Annex hereto. 2. In Part C of Annex II : (a) in the province of Iraklio :  the communes Alagniou and Astritsiou are deleted from zone 2 ; they are added to zone 3 of the same province,  the commune Goudetsi is deleted from zone 2 ; it is added to zone 1 of the same province ; (b) in the province of Magnisia :  the communes Milies and Allis Merias and the municipality Volos are added to zone 2,  the commune Dimotopos is deleted from zone 3 ; it is replaced by the commune Anthotopos. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 2046/92 (2), and in particular Article 5 (5) thereof, Having regard to Council Regulation (EEC) No 2261 /84 of 17 July 1984 laying down general rules on the granting of aid for the production of olive oil and of aid to olive oil producer organizations (3), as last amended by Regulation (EEC) No 3500/90 (4), and in particular Article 19 thereof, Whereas Commission Regulation (EEC) No 2421 /92 0 fixes the yields of olives and olive oil for the homoge ­ neous production zones ; whereas certain mistakes have crept into Part C (Greece) of Annexes I and II thereto ; whereas, as a consequence, the mistakes or omissions should be corrected taking account of the fact that the recipients have not yet received the production aid ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 27 August 1992. HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2421 /92 is hereby amended as follows : This Regulation shall be binding in its entirety and direcdy applicable in all Member States. Done at Brussels, 9 December 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No 172, 30 . 9 . 1966, p. 3025/66. 0 OJ No L 215, 30 . 7. 1992, p. 1 . V) OJ No L 208, 3 . 8 . 1984, p. 3 . (4) OJ No L 338, 5. 12. 1990, p. 3 . 0 OJ No L 241 , 24. 8 . 1992, p. 1 . 10. 12. 92 No L 361 /37Official Journal of the European Communities ANEXO  BILAG  ANHANG  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã   ANNEX  ANNEXE  ALLEGATO  BIJLAGE  ANEXO Provincia Zona kg aceitunas/Ã ¡rbol kg aceite/ 1 00 kg aceitunas Provins Zone kg oliven/trÃ ¦ kg olie/100 kg oliven Provinz Zone kg Oliven/Baum kg Ã 1/100 kg Oliven P , 7 , Ã §Ã ¹Ã »Ã ¹Ã Ã ³Ã Ã ±Ã ¼Ã ¼Ã ± Ã §Ã ¹Ã »Ã ¹Ã Ã ³Ã Ã ±Ã ¼Ã ¼Ã ± Ã µÃ »Ã ±Ã ¹Ã ¿Ã »Ã ¬Ã ´Ã ¿Ã /Ã Ã  ' Ã µÃ »Ã ±Ã ¹Ã ¿Ã ºÃ ¬Ã ÃÃ ¿Ã /Ã ´Ã ­Ã ½Ã ´Ã Ã ¿ 100 Ã Ã ¹Ã »Ã ¹Ã Ã ³Ã Ã ±Ã ¼Ã ¼Ã ± Ã µÃ »Ã ±Ã ¹Ã ¿Ã ºÃ ¬Ã ÃÃ ¿Ã Province Zone Olives kg/tree Oil kg/ 1 00 kg olives Province Zone kg olives/arbre kg huile/100 kg olives Provincia Zona kg olive/albero kg olio/ 1 00 kg olive Provincie Zone kg olijven/boom kg olie/ 1 00 kg olijven ProvÃ ­ncia Zona kg azeitonas/Ã ¡rvore kg azeite/ 1 00 kg azeitonas Ã Ã Ã ºÃ ±Ã ´Ã ¯Ã ±Ã  7 6 22 8 3 25 9 1 25 Ã Ã µÃ Ã Ã ·Ã ½Ã ¯Ã ±Ã  11 17 17 Ã £Ã ¬Ã ¼Ã ¿Ã 1 11 24 Ã §Ã ±Ã ½Ã ¯Ã Ã ½ 7 24 24 8 20 26 9 8 24 10 22 21 11 20 20 12 25 22 13 19 22 14 24 26 15 21 20 16 24 22 17 20 27